Citation Nr: 0934816	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-39 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

When this matter was before the Board in December 2007, the 
Board denied the Veteran's claim of entitlement to an 
increased rating for tinnitus, evaluated as 10 percent 
disabling, and entitlement to service connection for 
depression, to include as secondary to service-connected 
tinnitus.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a joint motion for remand, the Veteran abandoned his 
appeal of his claim of entitlement to an increased rating for 
tinnitus, evaluated as 10 percent disabling, and the parties 
moved to vacate and remand the Board's December 2007 opinion 
denying entitlement to service connection for depression, to 
include as secondary to service-connected tinnitus.  In a 
June 2009 order, the Court granted the parties' joint motion 
for remand, vacating the Board's December 2007 opinion, as to 
the claim of entitlement to service connection for 
depression, to include as secondary to service-connected 
tinnitus, and remanded the case for compliance with the terms 
of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion for remand, granted by the Court in June 
2009, the parties agreed that the Board's reasons and bases 
were inadequate regarding the Board's dismissal of a 
September 1998 VA Compensation and Pension (C & P) 
examination opinion.  The parties agreed that the September 
1998 examination was not properly discounted by the Board 
based upon the Board's reliance on the examiner's failure to 
review the claims folder and reliance on the Veteran's 
reporting of factors in his life at the time.  The parties 
agreed that although the September 1998 examiner did not 
specifically identify marital separation, chronic use of 
alcohol, and posttraumatic stress disorder as causes for the 
Veteran's depression, the examiner did apportion the 
Veteran's depressive symptomolgy indicating an awareness of 
multiple factors contributing to the Veteran's depression and 
not excluding tinnitus.  The parties further agreed that the 
Board's reasons and bases for reliance on the March 2006 VA 
examination were inadequate.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, in order to afford the 
Veteran an adequate VA medical examination and, therefore, 
fully comply with the terms of the joint motion, the Board 
finds it necessary to remand the claim for the Veteran to be 
afforded a VA C & P examination.  See Forcier v. Nicholson 19 
Vet. App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the 
joint motion to remand).

In a statement dated in July 2009, the Veteran indicated that 
he has received recent treatment for his psychiatric 
condition at the Behavioral Health Clinic at the VA Medical 
Center in Miami, Florida.  Review of the claims folder 
reveals that the most recent records of the Veteran's 
treatment associated with the claims folder are dated in 
October 2005.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain VA clinical records 
pertaining to the Veteran's treatment that are dated since 
October 2005.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain relevant VA medical 
records pertaining to the Veteran that 
are dated since October 2005 including 
the records from the Behavioral Health 
Clinic at the VA Medical Center in Miami, 
Florida.  See statement of the Veteran 
dated in July 2009.    

2.  After completing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any psychiatric condition 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on 
the Veteran's history of diagnoses of 
depression and prior examination findings 
and opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any psychiatric 
condition found to be present, or that 
was diagnosed since the present claim was 
filed in November 2004, is related to or 
had its onset during service.  If not, 
the examiner should opine as to whether 
it is at least as likely as not that any 
psychiatric condition is proximately due 
to the service-connected tinnitus.  If 
the response is negative, is the 
psychiatric condition permanently 
aggravated by the service-connected 
tinnitus beyond the natural progress of 
the condition.  The rationale for all 
opinions expressed should be provided in 
a report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




